By the Court, Sanderson, J.:
The question whether the juror, Tubbs, was disqualified by reason of his having formed or expressed an unqualified opinion as to the guilt or innocence of the defendant, we are unable to reach. The challenge was for “implied bias” merely, without specifying any particular cause for which a challenge for implied bias may be interposed. The statute provides that a challenge for implied bias may be taken for nine distinct causes, (Criminal Practice Act, Sec. 347,) and that, in taking it, counsel must allege one or more of the causes so specified. (Sec. 349.) Accordingly, it has been held by this Court that a challenge interposed in general terms “for implied bias,” without a specification of any cause, may be disregarded, as incomplete, by the Court. (People v. Reynolds, 16 Cal. 130.)
The remaining points are not deemed of sufficient importance to require special notice.
Judgment and order affirmed, and remittitur allowed forthwith